         Case 2:19-cv-00074-DBP Document 17 Filed 10/07/19 Page 1 of 3




Matthew B. Crane (UTB# 13909)
Ford & Crane PLLC
6605 S. Redwood Rd., Suite 101
Salt Lake City, UT 84123
Telephone: (801) 331-8668
Email: matthew.crane@fordcranelaw.com
Attorney for Plaintiff



                      IN THE UNITED STATES DISTRICT COURT,
                    IN AND FOR THE CENTRAL DISTRICT OF UTAH

LINDA SUDA,                                       STIPULATED MOTION TO DISMISS
                                                         WITH PREJUDICE
               Plaintiff,
vs.
                                                         Case No. 2:19-CV-74- DBP
FK DRAPER, L.L.C., A Utah Limited
Liability Company, John Does I – X, XYZ                   Magistrate Dustin B. Pead
Corporations and/or Limited Liability
Companies I – X.

               Defendants.



       Plaintiff Linda Suda and Defendant FK Draper, L.L.C. (collectively, the “Parties”), by

and through undersigned counsel, stipulate and jointly move the Court for an order dismissing

this action with prejudice, with all parties to bear their own fees and costs. A proposed order is

filed and served herewith.




                                                 1
        Case 2:19-cv-00074-DBP Document 17 Filed 10/07/19 Page 2 of 3




STIPULATED the 7th day of October, 2019.

                                           FORD & CRANE PLLC



                                           /s/ Matthew B. Crane
                                           Matthew B. Crane
                                           Attorney for Plaintiff


STIPULATED the 7th day of October, 2019.

                                           PARSONS BEHLE & LATIMER



                                           /s/ Sean A. Monson
                                           Sean A. Monson
                                           Attorney for Defendant
                                           (Signed with permission)




                                              2
         Case 2:19-cv-00074-DBP Document 17 Filed 10/07/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, the undersigned, certify that on the 7th day of October, 2019, I caused a true and correct

copy of the foregoing STIPULATED MOTION TO DISMISS WITH PREJUDICE to be filed

with the Court via CM/ECF, which caused notice to be served upon all e-filing counsel of record

via the Court’s Notice of Electronic Filing [NEF].



                                                     /s/ Matthew B. Crane




                                                 3
